 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                    No. 2:18-cv-02436-KJM-CKD
12                       Plaintiff,
13
             v.                                         ORDER
14
      LINCOLN PROPERTIES, LTD., et al.,
15
                         Defendants.
16

17

18                  In this suit alleging violations of the Americans with Disabilities Act (ADA),

19   plaintiff Scott Johnson moves for a stay pending the resolution of two similar cases on appeal before

20   the Ninth Circuit. For the following reasons, the court GRANTS Johnson’s motion in part.

21   I.     BACKGROUND

22                  Plaintiff filed this case on September 6, 2018, alleging Starbucks is violating the

23   ADA and the Unruh Act, because its location at 121 Lincoln Center in Stockton, California, has

24   inadequate handicapped parking spaces and curb ramps, as well as inadequate space at the

25   transaction counter inside the Starbucks. See Compl., ECF No. 1. Johnson’s complaint also names

26   defendant Lincoln Properties, Ltd., as the owner of the 121 Lincoln Center property in which the

27   Starbucks is housed. Id. at 2. On June 27, 2019, Johnson moved for a stay pending resolution of

28   the appeals in Scott Johnson v. Blackhawk Centercal, 3:17-cv-02454-WHA (N.D. Cal.), on appeal,
                                                       1
 1   No. 19-15759, and Kong v. Mana Investments Company, LLC, 8:18-cv-01615-DOC-DFM (C.D. Cal.),

 2   on appeal, No. 19-55577. Mot., ECF No. 23. Defendant Starbucks does not oppose, ECF No. 24,

 3   but Lincoln Properties does oppose, ECF No. 25. Johnson did not reply to Lincoln’s opposition.
 4   II.     LEGAL STANDARD
 5                   A district court has inherent power to control the disposition of the cases on its
 6   docket in a manner to promote economy of time and effort for itself, for counsel and for
 7   litigants. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). The trial court may, “with
 8   propriety, find it is efficient for its own docket and the fairest course for the parties to enter a stay of
 9   an action before it, pending resolution of independent proceedings that bear upon the case.” Leyva
10   v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863–64 (9th Cir. 1979). “This rule applies whether
11   the separate proceedings are judicial, administrative, or arbitral in character, and does not require
12   that the issues in such proceedings are necessarily controlling of the action before the court.” Id.
13   The court’s inherent power is discretionary. See CMAX, 300 F.2d at 268.
14                   In determining whether a stay is warranted, the court must weigh the competing
15   interests resulting from granting or declining a motion to stay. Id. Among the competing interests
16   are (1) “the possible damage that may result from the granting of a stay,” (2) “the hardship or
17   inequity a party may suffer in being required to go forward,” and (3) “the orderly course of justice
18   measured in terms of the simplifying or complicating of issues, proof, and questions of law
19   expected to result from a stay.” Id. at 268 (citation omitted); see also Lockyer v. Mirant Corp., 398
20   F.3d 1098, 1110 (9th Cir. 2005). Finally, “[t]he party requesting a stay bears the burden of showing
21   that the circumstances justify an exercise of that discretion.” Nken v. Holder, 556 U.S. 418, 433–
22   34 (2009) (citing Clinton v. Jones, 520 U.S. 681, 708 (1997); Landis v. N. Am. Co., 299 U.S. 248,
23   255 (1936)).
24   III.    DISCUSSION
25                   Johnson contends a stay is warranted because the appeals in Blackhawk and
26   Kong will likely resolve the legal question of whether the transaction counters like those in the
27   Starbucks at issue violate the ADA. Mot. at 3. Lincoln Properties opposes the motion, because the
28
                                                           2
 1   ADA claim for the parking lot issues will not be affected by the appeals, and it argues a stay will
 2   prejudice Lincoln by delaying the adjudication of those claims. Opp’n at 1–2.
 3                  The court addresses the CMAX factors, beginning with the third factor: “the orderly
 4   course of justice measured in terms of the simplifying or complicating of issues, proof, and
 5   questions of law expected to result from a stay.” CMAX, 300 F.2d at 268. In reviewing this factor,
 6   the court is mindful of the imperative that the Federal Rules of Civil Procedure be “construed,
 7   administered, and employed by the court and the parties to secure the just, speedy, and inexpensive
 8   determination of every action and proceeding.” Fed. R. Civ. P. 1; see also Landis, 299 U.S. at 254–
 9   55, 57 (court has inherent power “to control the disposition of the causes on its docket with
10   economy of time and effort for itself, for counsel, and for litigants” and “[h]ow this can best be
11   done calls for the exercise of judgment, which must weigh competing interests and maintain an
12   even balance”).    Blackhawk and Kong both involve ADA claims against Starbucks for the
13   transaction counters at other Starbucks locations, elsewhere than the Starbucks implicated by this
14   suit. See Summary Judgment Order in Blackhawk, ECF No. 23-3; Report and Recommendation in
15   Kong, ECF No. 23-6. Both appeals are relevant to the ADA claim in this case regarding Starbucks’
16   transaction counters, and given the parties’ positions the resolution of the appeals will likely
17   simplify a central question of law at issue here. Accordingly, the first CMAX factor favors a stay
18   as to the claims regarding Starbucks’ countertops. As Lincoln argues, the claims regarding the
19   property’s parking lot will not be affected by these appeals, and therefore this factor does not favor
20   a stay as to those claims.
21                  As to the remaining factors, the court must balance the “possible damage [to the
22   non-movant] which may result from the granting of a stay,” with “the hardship or inequity which
23   [the movant] may suffer in being required to go forward.” CMAX, 300 F.2d at 268. If there is
24   “even a fair possibility that the stay for which [movant] prays will work damage to someone else,”
25   then the movant must show “a clear case of hardship or inequity in being required to go
26   forward.” Landis, 299 U.S. at 255. Lincoln argues it will be harmed by a stay, because the
27   adjudication of the claims against it will be delayed, and “[t]he passage of time increases the risk of
28   lost evidence and witnesses becoming unavailable or no longer recollecting events.” Opp’n at 3.
                                                        3
 1   Johnson argues he will be harmed without a stay, because he will expend time and money on
 2   unnecessary litigation that could be rendered moot depending on the resolution of the pending
 3   appeals. See Mot. at 4. The risk of harm to Lincoln of lost evidence does appear to outweigh the
 4   potential harm to Johnson in going forward, but only as to the parking lot claims that will not be
 5   resolved in the aforementioned appeals. As to the claims regarding Starbucks’ transaction counters,
 6   the remaining CMAX factors favor a stay, particularly because defendant Starbucks does not oppose
 7   the stay, and therefore presumably will not be harmed by it. See ECF No. 24.
 8   IV.    CONCLUSION
 9                  Accordingly, the court finds a stay is warranted only as to plaintiff’s claims
10   regarding Starbucks’ transaction counters. See Compl. ¶¶ 39–40 (ADA allegation regarding
11   transaction counters at Starbucks); id. ¶¶ 44–48 (related Unruh Act allegations). The ADA and
12   Unruh Act claims regarding the transaction counters are hereby STAYED pending resolution of
13   the appeals in both Scott Johnson v. Blackhawk Centercal, No. 19-15759, and Kong v. Mana
14   Investments Company, LLC, No. 19-55577. Plaintiff’s ADA and Unruh Act claims regarding the

15   parking lot specifications are not stayed and will proceed. See Compl. ¶¶ 17–21 (ADA allegations
16   regarding parking lot); id. ¶¶ 44–48 (related Unruh Act allegations). The parties to the transaction
17   counter-related claims shall file a joint status update notifying the court within seven days after
18   both appeals are resolved.
19                  The parties to the parking lot-related claims shall appear before this court for an
20   initial pretrial scheduling conference at 10:00 A.M. in Courtroom 3 on December 20, 2019, with a
21   joint status report due fourteen days prior.
22                  This order resolves ECF No. 23.
23                  IT IS SO ORDERED.
24   DATED: November 14, 2019.
25

26                                                    UNITED STATES DISTRICT JUDGE

27

28
                                                       4
